IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30810


ECLIPSE TELECOMMUNICATIONS INC.

                Plaintiff - Counter Defendant - Appellant

     v.
GREG J HAGERMAN, doing business as National Voice and Data
                Defendant - Counter Claimant - Appellee

                          --------------------
             Appeal from the United States District Court
          for the Middle District of Louisiana, Baton Rouge
                         USDC No. 97-CV-1014-C
                          --------------------
                              June 14, 2002
Before KING, Chief Judge, PARKER, Circuit Judge, and ELLISON,
District Judge*.
PER CURIAM:**
     The district court heard the evidence and, with one small
exception, its conclusions of law and fact are due to be affirmed.

The exception relates to the amount of damages.   The parties are
agreed that the amount of damages should be reduced to $223,004.75.
Accordingly, the judgment of the district court is AFFIRMED, except
that the amount of damages is reduced to $223,004.75, and the case is

REMANDED to the district court with instructions to enter an amended

judgment so providing.   Costs shall be borne by Appellant.
**




     *
        United States District Judge for the Southern District of
Texas, sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.